                               United States District Court
                                        Middle District of North Carolina
                                            324 West Market Street
                                     Greensboro, North Carolina 27401-2544




John S. Brubaker, Clerk                     September 10, 2021                      TELEPHONE: (336) 332-6030




Forsyth County Clerk of Superior Court
200 North Main Street
Winston-Salem, NC 27101

Dear Clerk of Court:

                          Re: Kent v. Wake Forest University
                              Forsyth County Superior Court, 21CVS3951; U. S. District Court 21CV694

This court entered an Order remanding this case to your court on September 9, 2021.
Enclosed are certified copies of the docket sheet and Order remanding the above-referenced
case. Please acknowledge receipt of this letter on the enclosed copy. Should you need
anything further regarding this matter, please contact this Clerk’s office at the phone number
listed above.

                                                   Sincerely,

                                                   JOHN S. BRUBAKER, Clerk

                                                   By: /s/ Joy Daniel
                                                           Deputy Clerk



JBS: jkd
Enclosures




        Case 1:21-cv-00694-LCB-JLW Document 12 Filed 09/10/21 Page 1 of 1
